Citation Nr: 1613322	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for asbestos plaques.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1964 to July 1968 and from August 1968 to July 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran has since relocated to Pennsylvania.

The Board notes that in May 2014, the Veteran executed a VA Form 21-22a authorizing Disabled American Veterans (DAV) to represent him, thus automatically revoking his prior representation.  See 38 C.F.R. § 14.631(f)(1) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are duplicative of the evidence in the VBMS electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  That hearing was scheduled for January 26, 2015 at the Nashville RO, and advance notice of the hearing was sent in December 2015.  See December 18, 2015 VA letter.  Several days later, the Veteran, through his representative, responded, asking to reschedule the hearing for a location in Pennsylvania nearer to where he lived.  See December 23, 2015 DAV correspondence.  Thereafter, in a letter dated January 6, 2016, the Veteran provided VA with a new mailing address.  See also January 8, 2016 DAV correspondence.  

The request to reschedule was timely as it was received at least two weeks prior to the scheduled date of the hearing.  38 C.F.R. § 20.704(c) (2015).  Also because the Veteran relocated to a different state, he has shown good cause for the request.  Therefore, the request to reschedule the hearing is granted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

